Case: 13-14555     Date Filed: 02/13/2015   Page: 1 of 2


                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-14555
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:13-cr-20381-DMM-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                             versus

TYRONE HART,

                                                           Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (February 13, 2015)


Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

BY THE COURT:

      David Tucker, appointed counsel for Tyrone Hart, has moved to withdraw

from further representation of the appellant and filed a brief pursuant to Anders v.
              Case: 13-14555     Date Filed: 02/13/2015    Page: 2 of 2


California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel=s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel=s motion to withdraw is GRANTED, and

Hart’s conviction and sentence are AFFIRMED.




                                          2